As filed with the Securities and Exchange Commission on April 15, 2008 Registration No. 333-133709 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Post-Effective Amendment No. 2 to FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Primal Solutions, Inc. (Name of Small Business Issuer in Its Charter) Delaware 7372 36-4170318 (State or Jurisdiction (Primary Standard Industrial (IRS Employer of Incorporation or Classification Code Number) Identification No.) organization) 19732 MacArthur Boulevard, Suite Irvine, California (949) 260-1500 (Address and telephone number of principal executive offices and principal place of business) Copies of all communications to: Joseph R. Simrell Chief Executive Officer, President, Heather R. Badami, Esq. andChief Financial Officer Brett J. Souza, Esq. Primal Solutions, Inc. Bryan Cave LLP 19732 MacArthur Boulevard, Suite 100 700 Thirteenth Street NW Irvine, California 92612 Washington, DC 20005 (949) 260-1500 (202) 508-6000 FAX (949) 260-1515 FAX (202) 508-6200 (Name, address and telephone number of agent for service) Approximate Date of Commencement of Proposed Sale to the Public: From time to time after the effective date of this Registration Statement. If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Post-Effective Amendment No.2 to our registration statement on Form SB-2 (Registration Statement No. 333-133709) updates the prospectus to include information set forth in the Annual Report on Form 10-KSB filed by Primal Solutions, Inc. with the Securities and Exchange Commission on April 15, The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 28,170,109
